Exhibit 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors Silicom Ltd.: We consent to the use of our report with respect to the consolidated financial statements and the effectiveness of internal control over financial reporting incorporated by reference herein and to the reference to our firm under the heading “Experts” in the prospectus. /s/ Somekh Chaikin Somekh Chaikin Certified Public Accountants (Israel) A member firm of KPMG International Tel Aviv, Israel March 26, 2014
